Citation Nr: 1122420	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-04 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an apportionment in excess of $150.00 per month for the Veteran's dependent spouse.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to May 1974.  The appellant in this case is the Veteran's spouse.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New York.  Review of the record reflects that the dependent spouse was awarded a monthly apportionment of $74.00 of the Veteran's VA benefits in October 1998.  This appeal ensued following a March 2009 decision which increased the award to $150.00 per month, effective as of June 1, 2009, pending a determination as to if and to what extent an apportionment should be made.  The proposed increase was promulgated in a special apportionment decision in August 2009, effective April 1, 2009.  The appellant submitted a timely notice of disagreement.  

A Travel Board hearing was held in October 2010 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2009); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

The Board notes that at the October 2010 hearing, the appellant raised the issue of whether the Veteran is competent for the purpose of direct receipt of Department of VA compensation benefits.  (See hrg. tr. at pgs. 6-12.).  The RO has not yet adjudicated this issue, and it is not inextricably intertwined with the issue adjudicated on the merits, herein.  As such, it is not properly before the Board and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  As of October 2009, other than the appellant's apportioned interest in the Veteran's VA benefit payments, the appellant had reported monthly income of $795.00 in Social Security benefits and $95.00 in supplemental security income.  She had expenses totaling over $1,500.

2.  In July 2009 the Veteran reported he receives VA benefits, resulting in monthly income of $2,673.00 with expenses of $2,177.47.  VA FORM 21-441 from August 2009 reflects that he also received $1,307.00 in Social Security Administration benefits.  This results in a net income of $1,812.53.  

3.  Apportionment of 20 percent of the Veteran's VA compensation benefits for the benefit of his dependent spouse will not result in undue hardship to the Veteran.


CONCLUSION OF LAW

The criteria for an apportionment of 20 percent of the Veteran's VA compensation benefit for his dependent spouse are met.  38 U.S.C.A. § 5307 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.450, 3.451, 3.453 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010).

However, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to decisions regarding how benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves a determination as to how existing benefits are paid, such as between a Veteran and his dependent in the case at hand.  Under the reasoning in Sims, the requirements of the VCAA have been met in this case.  However, while not specifically addressing the apportionment statute (38 U.S.C.A. § 5307), the Court has held that the VCAA does not apply to claims predicated on chapter 53 of title 38 of the U. S. Code, which concerns special provisions relating to VA benefits.  See Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  Even so, the Board notes that both the appellant and the Veteran were advised in March 2009 of the evidence and information necessary to adjudicate the apportionment claim as well as their and VA's respective duties in obtaining evidence in support of such claim.  These letters requested that they provide additional, updated information and evidence relevant to the pending claim.  Both the Veteran and the appellant have submitted information regarding their income and expenses.

Additionally, the Board notes that contested claims procedures codified at 38 U.S.C.A. § 7105A(b) and 38 C.F.R. §§ 19.100 through 19.102 and 20.500 through 20.504 are applicable to apportionment claims.  In this regard, the Board notes that both parties received notice of the August 2009 decision awarding the appellant the increased apportionment of $150.00 per month, as well as the December 2009 statement of the case (SOC).  Therefore, neither party will be prejudiced as a result of the Board proceeding to the merits of the claim.

Analysis

As noted above, the Veteran's dependent spouse was awarded a monthly apportionment of $74.00 of the Veteran's VA benefits in October 1998.  This appeal ensued following a March 2009 decision which increased the award to $150.00 per month, effective as of June 1, 2009, pending a determination if and to what extent an apportionment should be made.  The proposed increase was promulgated in August 2009, effective April 1, 2009.  The appellant submitted a timely notice of disagreement.  She has requested that she be granted an apportionment in excess of the $150.00 already awarded to her.  Specifically, she contends that she is entitled to a greater apportionment of the Veteran's VA compensation benefits in order to meet her living expenses.  The appellant also alleges that she is contributing toward the Veteran's living expenses and that she will continue to do so in the future.  (See hrg. tr. at pg 9.)  

As of October 2009, other than the appellant's apportioned interest in the Veteran's VA benefit payments, she reported monthly income of $795.00 in Social Security benefits and $95.00 in supplemental security income.  She had monthly expenses totaling over $1,500, to include rent of $1,300.00, food costs of $265.00, clothing of $80.00, and telephone expenses of $215.00.  The Board notes also that utilities cost of $707.00 were reported.  

The Veteran has reported receiving VA benefits, resulting in monthly income of $2,673.00.  It is also noted that he receives $1,317.00 in monthly income from Social Security.  His reported monthly expenses are of $2,177.47 with resulting net income of $1,812.53.  A breakdown of his monthly expenses includes rent of $348.00, food costs of $375.00, utilities of $343.00, $69.00 for telephone, and clothing expenses of $300.00.  He also paid approximately $65.00 for insurance, $200.00 for a cleaning person, and almost $500.00 per month in car payments and insurance.  

At the hearing the appellant submitted documents reflecting that the Veteran was wired $100 (apparently by a daughter of the claimant and the Veteran) in 2010.  In her testimony, she noted that she was worried about the Veteran as he consistently ran out of money by the middle of the month, and she said that she and her daughters often helped him financially.  She stated that he had been in rehab before, and she said that she was not sure where he was currently living as it was her impression that he had had to leave the property where he had previously resided.  (Hrg. tr. at 5.)  She also questioned some of the Veteran's expenses such as a car as she believed that he no longer had a license.  (Hrg. Tr. at 5.)  

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2010).  More specifically, 38 C.F.R. § 3.450(a) (1) (ii) provides that an apportionment may be paid if the Veteran is not residing with his or her spouse, or if the Veteran's children are not residing with the Veteran and the Veteran is not reasonably discharging his or her responsibility for the spouse's or children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.

38 C.F.R. § 3.451 further provides that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  The special apportionment was apparently designed to provide for an apportionment in situations where a Veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving additional support to "dependents."

The 'benefit-of-the-doubt' rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).

Having considered the evidence of record and the contentions of both the Veteran and appellant, the Board finds that the evidence of record supports an increase in the amount of the apportionment to the appellant.

First, as indicated previously, the Board notes the RO has already determined the appellant and Veteran are separated and need was demonstrated on the appellant's part, which is why the RO granted apportionment in the amount of $150.00 per month; the appellant now appeals for an apportionment in excess of the $150.00 already awarded to her.  Therefore, this case involves a claim to an increased apportioned share of the Veteran's VA benefits where the underlying apportionment has already been established.  38 C.F.R. § 3.453 applies because it governs such determinations of the rate of apportionment.  

Under 38 C.F.R. § 3.453, the rates of apportionment of disability compensation will be determined under 38 C.F.R. § 3.451, which takes into account the respective hardship of the parties.
VA's General Counsel has stated the purpose of apportionment is to effectuate the responsibility of a VA beneficiary to support the beneficiary's dependent.  VAOPGCPREC 74-90 (July 18, 1990)(citing Stone v. Stone, 67 S.W.2d 189 (Ark.1934).  Here, the Board finds that without considering the apportioned amount, the appellant's income is limited to receipt of some supplemental security income and Social Security income.  According to her most recent March 2009 statement, her income is $890.00.  Her expenses (while apparently exaggerated to some degree) are approximately $1,700.00.  (Note: it is hard for the Board believe that her utility bill is over $700 per month.  Her monthly telephone bill also seems excessive for someone on a limited income.)  But based on her limited means, she has demonstrated a need for support.  As such, the Board must consider whether the amount apportioned would result in "undue hardship" to the Veteran.  The pertinent regulation does not define what constitutes "undue hardship."

The Veteran has indicated he lives on a fixed income based on receipt of VA and Social Security Disability (SSD) benefits.  Documents of record reflect that as of 2009, the VA and SSD benefits resulted in income of $3,990.40.  Monthly expenses account for $2,177.47, leaving a net income of $1,812.00.  

It is the appellant's testimony that the Veteran does not provide financial support to her other than the $150.00 apportionment include.  In fact, she stated that she and the Veteran's three daughters often sent him money as he ran short on a consistent basis.  While there is no objective evidence that the Veteran misuses his benefit payments, such was suggested by the appellant.  In the absence of such information, however, the Board limits its review to the parties reported income and expenses, and based on review of such finds that the currently apportioned amount does not result in undue hardship to the Veteran.  The Board notes in that regard that there is nothing in the file to show the Veteran objected to the currently-assigned apportionment, nor is there any indication he objects to the appellant's claim for increased apportionment.

Rather than assigning a fixed dollar amount for the apportionment, the Board has instead considered the provisions of 38 C.F.R. § 3.451.  Those provisions provide for the assignment of a percentage of the total VA benefit award, and state that apportionment of more than 50 percent of a veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  Here, the current apportionment of $150.00 out of the Veteran's $2,673 monthly VA benefit award (see the August 2009 Special Apportionment Decision) constitutes 5.4 percent of the total award.  And, as noted above, he also receives SSD income.  Given the financial hardship the appellant has demonstrated, and given the apportionment will not result in undue hardship to the Veteran, the Board finds an apportionment of 20 percent of the VA benefit award is warranted.

Accordingly, to this extent, the benefit sought on appeal is granted.

In making this determination the Board in no way wishes to diminish the Veteran's sacrifice to our Country.  He earned his award of VA benefits.  Nevertheless, the VA benefits adjudication system also recognizes the contribution and needs of spouses and children.  This apportionment award recognizes VA's obligation to support the Veteran's dependent spouse.


ORDER

An apportionment of 20 percent of the Veteran's VA benefit award is granted to the Veteran's dependent spouse.  

____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


